
	
		I
		111th CONGRESS
		1st Session
		H. R. 3195
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Turner (for
			 himself and Mr. Miller of North
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To create a National Home Mortgage and Loan Performance
		  Registry to maintain an inventory of the supply and performance of home
		  mortgage loans in the United States to show market trends and dynamics in the
		  mortgage lending industry and provide detailed information on national mortgage
		  foreclosure rates.
	
	
		1.Short titleThis Act may be cited as the
			 National Home Mortgage and Loan
			 Performance Registry Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds that—
				(1)there is no standardized, centralized data
			 readily available and reliable for government use that details national
			 mortgage foreclosure rates for single-family housing, multifamily housing, and
			 small farms, or mortgage default statistics;
				(2)currently there is
			 no public database that is easily accessible to determine mortgage lending and
			 foreclosure trends;
				(3)the Home Mortgage
			 Disclosure Act of 1975 could be used as a means of collecting data at loan
			 origination and using such information throughout the life of the loan;
			 and
				(4)the current
			 mortgage crisis demonstrates the need to establish a centralized system to
			 collect and disclose such information.
				(b)PurposeThe purpose of this Act is to establish a
			 National Home Mortgage and Loan Performance Registry—
				(1)to provide the
			 public with timely mortgage performance information that can be used by the
			 Departments of the Treasury and Housing and Urban Development, and other
			 agencies of the Federal Government to monitor trends in the mortgage market,
			 identify emerging problems, make decisions about necessary interventions,
			 conduct research, and effectively evaluate the housing market in the United
			 States and Federal housing programs; and
				(2)that meets the
			 reporting needs and requirements of the Federal Housing Finance Agency to
			 provide timely mortgage performance information.
				3.Additional
			 information reported by lender at loan originationSection
			 304(b) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)) is
			 amended—
			(1)in paragraph (3),
			 by striking and at the end;
			(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(5)a unique identification number for each
				mortgage loan, which shall be a part of the permanent record for such loan that
				is transmitted to any subsequent servicers of the loan;
					(6)for each mortgage loan, the appraised value
				of the residence for which the loan was made as of the time of the origination
				of the loan;
					(7)for each mortgage
				loan, a classification of the structure of the loan, by loan terms, including
				interest rate and repayment terms, such as 30-year fixed, balloon payment,
				5-year adjustable rate, and such other categories as the Board may establish;
				and
					(8)for each mortgage
				loan, the lowest interest rate for which the borrower qualified without payment
				of discount points (commonly referred to as the par rate) to permit
				identification of mortgagors eligible for prime loans who were provided
				subprime
				loans.
					.
			4.Reporting of
			 information by servicersSection 304 of the Home Mortgage Disclosure
			 Act of 1975 (12 U.S.C. 2803) is amended by adding at the end the following new
			 subsection:
			
				(n)Loan servicer
				information
					(1)In
				generalThe Board shall, in
				conjunction with the Secretary of Housing and Urban Development, require other
				lending institutions, including servicers of mortgage loans, to submit to the
				appropriate agency, as identified under subsection (h), the information
				required under paragraph (2) if any of the events referred to in paragraph (3)
				occurs during the term of the loan.
					(2)Required
				informationThe information required under this paragraph with
				respect to a mortgage loan is—
						(A)the year that the
				loan was originated;
						(B)the unique
				identifier number established for the loan (pursuant to subsection
				(b)(5));
						(C)the type of event
				referred to in paragraph (3) that occurred with respect to the loan; and
						(D)in the case of any
				loan for which an event referred to in paragraph (3)(D) occurs—
							(i)whether such event resulted in a new
				disclosure under subsections (a) and (b) for a new loan;
							(ii)a
				description of the loan modifications made, including any extension of
				amortization period, whether permanent or temporary, change in interest rate,
				write-down or recapitalization of any one or more of fees, delinquent interest,
				or principal obligation.
							(3)Loan
				eventsThe events referred to in this paragraph are the following
				events:
						(A)The borrower under the loan becomes 90 days
				or more delinquent in payments due under the loan.
						(B)Foreclosure (including any judicial or
				nonjudicial foreclosure) is commenced with respect to the loan.
						(C)In the case of any
				loan that was in default or in foreclosure, the borrower under the loan becomes
				current with respect to obligations under the loan.
						(D)Any modification
				is made with respect to the terms of the loan.
						(E)Foreclosure is completed with respect to
				the loan.
						(4)Data collected
				by private sectorThe Board,
				in conjunction with the Secretary of Housing and Urban Development, shall
				collect any other information regarding mortgage loans, including information
				collected or held by servicers of mortgage loans, that the Board considers
				necessary to accomplish the purposes of this Act and the
				National Home Mortgage and Loan Performance
				Registry Act of 2009 and to provide a more comprehensive public
				home mortgage information system.
					(5)DefinitionFor
				purposes of this paragraph, the term servicer means, with
				respect to a mortgage loan, the person responsible for receiving scheduled
				periodic payments by the borrower under the loan, including any payments for
				insurance, taxes, and any other amounts escrowed under the loan, and making
				payments of principal and interest and such other payments with respect to such
				amounts received from the borrower as may be required under the terms of the
				loan.
					.
		5.National Home
			 Mortgage and Loan Performance RegistryThe Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2801 et seq.) is amended by adding at the end the following new
			 section:
			
				312.National Home
				Mortgage and Loan Performance Registry
					(a)EstablishmentThe Board shall establish a National Home
				Mortgage and Loan Performance Registry (in this section referred to as the
				Registry) to compile and make available information collected
				under this Act regarding the making of mortgage loans and the performance of
				such loans, including information regarding default and foreclosure occurrences
				and rates, for mortgage loans for single-family housing, multifamily housing,
				and small farms.
					(b)Quarterly
				reports
						(1)In
				generalUsing information
				collected in the Registry, the Board shall submit a report for each calendar
				quarter as promptly as possible after the conclusion of such quarter to the
				Congress, the Secretary of the Treasury, and the Secretary of Housing and Urban
				Development regarding the performance of mortgage loans outstanding during such
				quarter in the United States.
						(2)InformationEach report under this subsection for a
				calendar quarter shall provide aggregate data regarding mortgage loans
				originated during the quarter, mortgage loan defaults and default rates during
				the quarter, and mortgage loan foreclosures and foreclosure rates during the
				quarter and such other data as the Board considers appropriate to assist the
				housing industry, the Federal Government, and State and local governments to
				make effective decisions regarding the provision of housing and Federal housing
				assistance. Such data shall be provided for mortgage loans for each census
				tract, zip code, county, metropolitan area, and State, based on the location of
				the property securing the loan.
						(3)Review and
				certificationThe Board shall
				review and certify the accuracy of the data included in each quarterly report
				under this subsection before submitting such report in accordance with
				paragraph (1).
						(4)Public
				availabilityThe Board shall make each report under this
				subsection publicly available upon submission in accordance with paragraph
				(1).
						.
		6.Report to
			 Congress on improving RegistryNot later than the expiration of the
			 18-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System, the Secretary of the Treasury, and
			 Secretary of Housing and Urban Development shall jointly submit a report to the
			 Congress setting forth any additional actions or authority necessary to provide
			 for the National Home Mortgage and Loan Performance Registry (as established
			 under the amendment made by section 5 of this Act) to—
			(1)more accurately
			 determine and report foreclosure rates for residential mortgages, including
			 mortgage statistics, for single-family and multifamily housing and small farms
			 in the United States; and
			(2)obtain information sufficient to
			 allow—
				(A)more effective use
			 of the Registry to evaluate existing Federal housing programs; and
				(B)more effective use
			 of the Registry to evaluate mortgage lending practices; and
				(3)to improve the
			 function and purpose of the Registry.
			7.RegulationsNot later than the expiration of the
			 18-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System shall commence a rulemaking
			 proceeding to issue any regulations necessary to amend, modify, and update the
			 regulations of the Board regarding home mortgage disclosure (12 C.F.R. part
			 203; known as regulation C) in accordance with this Act and the amendments made
			 by this Act.
		
